Appellant was convicted of murder in the second degree, his punishment being assessed at five years confinement in the penitentiary.
Some of the grounds of the motion for new trial relate to the sufficiency of the evidence, which cannot be considered because the statement of facts is not before the court. Another ground of the motion urges that the court erred in admitting and rejecting testimony. There being no bills of exceptions in the record, these matters cannot be considered. For the same reason the alleged errors in the charge cannot be regarded as erroneous. The charge as given is such as could be applicable to a state of facts provable under the allegations in the indictment.
The judgment is ordered to be affirmed.
Affirmed.
                          ON REHEARING.                       February 19, 1913.